DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The Amendment filed 10 May 2022 has been entered.  Claims 1 – 4, 6, 8 – 11, 13, 15 – 17, and 19 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 10 May 2022  have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “A digital representation of a fingerprint signature or a facial characteristic signature does not teach or suggest a set of radar images.”
Response 1: The Examiner respectfully disagrees.  The Applicant’s narrow reading of the word “image” in not claimed and not warranted in the radar art.  From the first radar which portrayed an incoming aircraft as a blip, this blip on a screen was widely considered a radar “image”.  In Baheti, the radar image is certainly created digitally and can be used to portray a “radar image” in the same manner.  If Applicant desires the word to be more narrowly interpreted, then the associated language must be present in the claim.  
Argument 2: The Applicant states “Additionally, merely processing signals to generate a digital image for authentication fails to teach or suggest identifying relevant signals from a radar image and using only those signals to perform an application.”
Response 2: The Examiner agrees that this amendment has overcome the previous rejection.  Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments do not apply to the citations being used in the current rejection.  In this office action, Santra has been used to teach a radar that processes orthogonal signals, and that only a portion (the relevant) portions of the signals have been used to identify a micro-Doppler detection algorithm to find vital signs in a subject.  


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti, et al, U. S. Patent Application Publication 2020/0234030 (“Baheti”) in view of Santra, et al, U. S. Patent Application Publication 2019/0227156 (“Santra”).
Regarding claim 1, Baheti teaches:
An electronic device comprising: a radar transceiver; a memory configured to store data; and a processor operably connected to the radar transceiver, the processor configured to cause the electronic device to: (Baheti, paragraph 0029 & 0056, “[0029] FIG. 1 shows car 101 having millimeter-wave radar system 100, according to an embodiment of the present invention. Millimeter wave radar system 100 includes millimeter-wave radar 102, and processor 104. (0056] In some embodiments, databases 116, 118, and/or 120 are implemented inside processor 104, such as in a local memory associated with processor 104.”; that a radar can comprise a transceiver, a processor and memory to store data).
obtain, via the radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes; (Baheti, figures 1 &2, paragraph 0029-0044, “[0029] FIG. 1 may be understood in view of FIG. 2. [0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102 by detecting a moving object approaching car 101 (using, e.g., range FFT and tracking object movements, e.g., in slow time).”; that a first mmWave radar can use range FFT to sense a proximity of a human in the general area).
process the radar measurements to obtain a set of radar images;  (Baheti, paragraph 0032-33 & 0045-0046, “[0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112. [0033] When millimeter-wave radar system 100 (e.g., using processor 104) determines that the fingerprint signature matches an authorized fingerprint signature of database 116, millimeter-wave radar system 100 (e.g., using processor 104) authenticates human 110 and authorizes access to car 101. [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101 [0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … Millimeter-wave radar system 100 (e.g., using processor 104) then compares the facial characteristic signature to an authorized facial characteristic signature, such as an authorized facial characteristic signature stored in database 120,”; that a second mmWave radar can sense the finger area for comparison to authorized fingerprints; that a third mmWave radar can sense the facial region for comparison to a database for authorized users).
Baheti does not explicitly teach:
identify relevant signals in the set of radar images based on signal determination criteria for an application,  wherein the signal determination criteria differentiates between the relevant signals and irrelevant signals that represent information beyond a scope of the application; and
perform the application using only the relevant signals..
Santra teaches:
identify relevant signals in the set of radar images based on signal determination criteria for an application,  wherein the signal determination criteria differentiates between the relevant signals and irrelevant signals that represent information beyond a scope of the application; and (Santra, paragraph 0053-0054, “[0053] The detection algorithm executed in step 324 determines whether a human being is present in the area 110. Based on the result of the micro-Doppler detection algorithm, a corresponding range bin is activated (in step 328). (0054] Vital-Doppler processing path 308 includes step 314, where data is captured across each vital-Doppler frame. The data from each vital-Doppler frame is subsequently subjected to vital-Doppler filtering in step 320 using vital Doppler filtering techniques discussed below in reference to FIG. 6. It is noted that the spectrum of frequencies filtered by the micro-Doppler filtering step 318 and the vital Doppler filtering step 320 are orthogonal (i.e., non-overlapping).”; that a radar can use orthogonal signals and that the orthogonal signals can be processed differently for different purposes).
perform the application using only the relevant signals. (Santra, paragraph 0054, “Filtered vital-Doppler data is subsequently processed and subjected to a detection algorithm in step 326. The detection algorithm executed in step 326 determines whether a human being is present in the area 110. Based on the result of the vital-Doppler detection algorithm, a corresponding range bin is activated (in step 328).”; that one of the orthogonal signals can be used to detect vital Doppler information).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to use a radar to detect and analyze human behavior.  Accordingly, the prior art references disclose that it is known that Baheti’s radar using a generic transceiver and Santra’s radar using orthogonal transceivers are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the simple transceiver for the orthogonal transceiver because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 4, Baheti, as modified by Santra, teaches the electronic device of claim 1.
Baheti further teaches wherein each of the set of radar images comprises at least two dimensions selected from an azimuth dimension, an elevation dimension, a range dimension, a speed dimension, and a polarization dimension. (Baheti, figure 7, paragraph 0075, “[0075] FIG. 7 illustrates a block diagram of embodiment  method 700 for performing fingerprint recognition … In step 720, and 738, a range-cross-range 2D image having azimuth and depth information (e.g., of the fingerprint) is generated, in part, using a Capon/MVDR analysis. (0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … It is understood that method 700 may also be performed for gesture recognition (step 208) and facial recognition (step 210).”; that the fingerprint radar and the facial recognition radars can create a 2D image; that both radars can process at least azimuth and range information (i.e. two dimensions);).
Regarding claim 8, Baheti teaches:
A method for signal selection by an electronic device, the method comprising: (Baheti, paragraph 0029 & 0056, “[0029] FIG. 1 shows car 101 having millimeter-wave radar system 100, according to an embodiment of the present invention. Millimeter wave radar system 100 includes millimeter-wave radar 102, and processor 104. (0056] In some embodiments, databases 116, 118, and/or 120 are implemented inside processor 104, such as in a local memory associated with processor 104.”; that a radar can comprise a transceiver, a processor and memory to store data).
 obtaining, via a radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes; (Baheti, figures 1 &2, paragraph 0029-0044, “[0029] FIG. 1 may be understood in view of FIG. 2. [0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102 by detecting a moving object approaching car 101 (using, e.g., range FFT and tracking object movements, e.g., in slow time).”; that a first mmWave radar can use range FFT to sense a proximity of a human in the general area).
processing the radar measurements to obtain a set of radar images; identifying relevant signals in the set of radar images based on signal determination criteria for an application,  (Baheti, paragraph 0032-33 & 0045-0046, “[0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112. [0033] When millimeter-wave radar system 100 (e.g., using processor 104) determines that the fingerprint signature matches an authorized fingerprint signature of database 116, millimeter-wave radar system 100 (e.g., using processor 104) authenticates human 110 and authorizes access to car 101. [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101 [0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … Millimeter-wave radar system 100 (e.g., using processor 104) then compares the facial characteristic signature to an authorized facial characteristic signature, such as an authorized facial characteristic signature stored in database 120,”; that a second mmWave radar can sense the finger area for comparison to authorized fingerprints; that a third mmWave radar can sense the facial region for comparison to a database for authorized users).
Baheti does not explicitly teach:
wherein the signal determination criteria differentiates between the relevant signals and irrelevant signals that represent information beyond a scope of the application; and 
performing the application using only the relevant signals..
Santra teaches:
wherein the signal determination criteria differentiates between the relevant signals and irrelevant signals that represent information beyond a scope of the application; and  (Santra, paragraph 0053-0054, “[0053] The detection algorithm executed in step 324 determines whether a human being is present in the area 110. Based on the result of the micro-Doppler detection algorithm, a corresponding range bin is activated (in step 328). (0054] Vital-Doppler processing path 308 includes step 314, where data is captured across each vital-Doppler frame. The data from each vital-Doppler frame is subsequently subjected to vital-Doppler filtering in step 320 using vital Doppler filtering techniques discussed below in reference to FIG. 6. It is noted that the spectrum of frequencies filtered by the micro-Doppler filtering step 318 and the vital Doppler filtering step 320 are orthogonal (i.e., non-overlapping).”; that a radar can use orthogonal signals and that the orthogonal signals can be processed differently for different purposes).
performing the application using only the relevant signals. (Santra, paragraph 0054, “Filtered vital-Doppler data is subsequently processed and subjected to a detection algorithm in step 326. The detection algorithm executed in step 326 determines whether a human being is present in the area 110. Based on the result of the vital-Doppler detection algorithm, a corresponding range bin is activated (in step 328).”; that one of the orthogonal signals can be used to detect vital Doppler information).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to use a radar to detect and analyze human behavior.  Accordingly, the prior art references disclose that it is known that Baheti’s radar using a generic transceiver and Santra’s radar using orthogonal transceivers are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the simple transceiver for the orthogonal transceiver because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Baheti, as modified by Santra, teaches the method of claim 8.
Baheti further teaches wherein each of the set of radar images comprises at least two dimensions selected from an azimuth dimension, an elevation dimension, a range dimension, a speed dimension, and a polarization dimension. (Baheti, figure 7, paragraph 0075, “[0075] FIG. 7 illustrates a block diagram of embodiment  method 700 for performing fingerprint recognition … In step 720, and 738, a range-cross-range 2D image having azimuth and depth information (e.g., of the fingerprint) is generated, in part, using a Capon/MVDR analysis. (0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … It is understood that method 700 may also be performed for gesture recognition (step 208) and facial recognition (step 210).”; that the fingerprint radar and the facial recognition radars can create a 2D image; that both radars can process at least azimuth and range information (i.e. two dimensions);).
Claims 2, 3, 9, 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti, as modified by Santra, in view of Driscoll, et al, U. S. Patent Application Publication 2019/0137601 (“Driscoll”).
Regarding claim 2, Baheti, as modified by Santra, teaches the electronic device of claim 1.
Baheti teaches wherein the set of modes comprises at least two modes that differ based on at least one of an antenna configuration for selecting active antenna elements and  (Baheti, paragraph 0030, 0032,  0045, 0062 & 0081, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101. [0062] Some embodiments may include more than two transmitting antennas and/or more than two receiving antennas. Using more than two transmitting antennas and/or more than two receiving antennas advantageously allows for increase accuracy when performing space detection. As another example, if transmitter beamforming is applied in combination with receiver beamforming, the cross-range image formation may improve. [0081] In step 726, a MVDR algorithm is applied to the range and Doppler data as follows using the above derived covariance matrix:”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces; that beamforming can improve the accuracy of the received signals; that the received beams are stored and analyzed using weights for the receiving antenna array).
Baheti, as modified by Santra, does not explicitly teach beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements..
Driscoll teaches beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements. (Driscoll, figure 3A, paragraph 0054, “[0054] In an embodiment, nested loops of beam lists 330a, 330b, 330c, 330d are used. Each list 330a, 330b, 330c, 330d contains a sequence of beams, where each beam can have one or more different characteristics such as power, phase, width, direction, and beam-steering pattern. Lists 330a, 330b, 330c, 330d can be nested using connections.”; that beam forming can steer a beam towards any desired azimuth or any field of regard within a radar’s total field of view by adjusting power, phase, width, or other beam-steering techniques).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009). Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more complex beamforming description with the simpler description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Baheti, as modified by Santra and Driscoll, teaches the electronic device of claim 2.
Driscoll further teaches wherein the at least two modes operate concurrently through interleaved transmission bursts of the radar transceiver. (Driscoll, paragraph 0055, “[0055] When two or more beam lists are linked together, as is shown for List 1 330a and List 2 330b, upon completing List 1 330a (e.g. radiating a beam according to Beam 4a), List 2 330b is commenced. Upon completion of List 2 330b, (e.g. radiating a beam according to Beam 4b ), List 1 30b is recommenced.”; that the programmed beams can operate in a sequentially looped manner, or an interleaved manner).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009).
Regarding claim 9, Baheti, as modified by Santra, teaches the method of claim 8.
Baheti teaches wherein the set of modes comprises at least two modes that differ based on at least one of an antenna configuration for selecting active antenna elements and (Baheti, paragraph 0030, 0032,  0045, 0062 & 0081, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101. [0062] Some embodiments may include more than two transmitting antennas and/or more than two receiving antennas. Using more than two transmitting antennas and/or more than two receiving antennas advantageously allows for increase accuracy when performing space detection. As another example, if transmitter beamforming is applied in combination with receiver beamforming, the cross-range image formation may improve. [0081] In step 726, a MVDR algorithm is applied to the range and Doppler data as follows using the above derived covariance matrix:”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces; that beamforming can improve the accuracy of the received signals; that the received beams are stored and analyzed using weights for the receiving antenna array).
Baheti, as modified by Santra, does not explicitly teach beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements..
Driscoll teaches beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements. (Driscoll, figure 3A, paragraph 0054, “[0054] In an embodiment, nested loops of beam lists 330a, 330b, 330c, 330d are used. Each list 330a, 330b, 330c, 330d contains a sequence of beams, where each beam can have one or more different characteristics such as power, phase, width, direction, and beam-steering pattern. Lists 330a, 330b, 330c, 330d can be nested using connections.”; that beam forming can steer a beam towards any desired azimuth or any field of regard within a radar’s total field of view by adjusting power, phase, width, or other beam-steering techniques).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009). Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more complex beamforming description with the simpler description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Baheti, as modified by Santra and Driscoll, teaches the method of claim 9.
Driscoll further teaches wherein the at least two modes operate concurrently through interleaved transmission bursts of the radar transceiver. (Driscoll, paragraph 0055, “[0055] When two or more beam lists are linked together, as is shown for List 1 330a and List 2 330b, upon completing List 1 330a (e.g. radiating a beam according to Beam 4a), List 2 330b is commenced. Upon completion of List 2 330b, (e.g. radiating a beam according to Beam 4b ), List 1 30b is recommenced.”; that the programmed beams can operate in a sequentially looped manner, or an interleaved manner).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009).
Regarding claim 15, Baheti teaches:
when executed by a processor of an electronic device, cause the electronic device to: (Baheti, paragraph 0029 & 0056, “[0029] FIG. 1 shows car 101 having millimeter-wave radar system 100, according to an embodiment of the present invention. Millimeter wave radar system 100 includes millimeter-wave radar 102, and processor 104. (0056] In some embodiments, databases 116, 118, and/or 120 are implemented inside processor 104, such as in a local memory associated with processor 104.”; that a radar can comprise a transceiver, a processor and memory to store data).
 obtain, by a radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes; (Baheti, figures 1 &2, paragraph 0029-0044, “[0029] FIG. 1 may be understood in view of FIG. 2. [0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102 by detecting a moving object approaching car 101 (using, e.g., range FFT and tracking object movements, e.g., in slow time).”; that a first mmWave radar can use range FFT to sense a proximity of a human in the general area).
process the radar measurements to obtain a set of radar images; identify relevant signals in the set of radar images accordingly to signal determination criteria for an application,  (Baheti, paragraph 0032-33 & 0045-0046, “[0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112. [0033] When millimeter-wave radar system 100 (e.g., using processor 104) determines that the fingerprint signature matches an authorized fingerprint signature of database 116, millimeter-wave radar system 100 (e.g., using processor 104) authenticates human 110 and authorizes access to car 101. [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101 [0046] The additional millimeter-wave radar transmits a plurality of radiation pulses 106 towards the face of human 110 to capture facial characteristics 114, e.g., using time-of-flight (ToF) facial recognition. … Millimeter-wave radar system 100 (e.g., using processor 104) then compares the facial characteristic signature to an authorized facial characteristic signature, such as an authorized facial characteristic signature stored in database 120,”; that a second mmWave radar can sense the finger area for comparison to authorized fingerprints; that a third mmWave radar can sense the facial region for comparison to a database for authorized users).
Baheti does not explicitly teach:
A non-transitory, computer-readable medium storing instructions that, 
wherein the signal determination criteria differentiates between the relevant signals and irrelevant signals that represent information beyond a scope of the application; and
perform the application using only the relevant signals..
Santra teaches:
wherein the signal determination criteria differentiates between the relevant signals and irrelevant signals that represent information beyond a scope of the application; and (Santra, paragraph 0053-0054, “[0053] The detection algorithm executed in step 324 determines whether a human being is present in the area 110. Based on the result of the micro-Doppler detection algorithm, a corresponding range bin is activated (in step 328). (0054] Vital-Doppler processing path 308 includes step 314, where data is captured across each vital-Doppler frame. The data from each vital-Doppler frame is subsequently subjected to vital-Doppler filtering in step 320 using vital Doppler filtering techniques discussed below in reference to FIG. 6. It is noted that the spectrum of frequencies filtered by the micro-Doppler filtering step 318 and the vital Doppler filtering step 320 are orthogonal (i.e., non-overlapping).”; that a radar can use orthogonal signals and that the orthogonal signals can be processed differently for different purposes).
perform the application using only the relevant signals. (Santra, paragraph 0054, “Filtered vital-Doppler data is subsequently processed and subjected to a detection algorithm in step 326. The detection algorithm executed in step 326 determines whether a human being is present in the area 110. Based on the result of the vital-Doppler detection algorithm, a corresponding range bin is activated (in step 328).”; that one of the orthogonal signals can be used to detect vital Doppler information).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to use a radar to detect and analyze human behavior.  Accordingly, the prior art references disclose that it is known that Baheti’s radar using a generic transceiver and Santra’s radar using orthogonal transceivers are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the simple transceiver for the orthogonal transceiver because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Driscoll teaches A non-transitory, computer-readable medium storing instructions that,  (Driscoll, paragraph 0272, “[0272] Example 15 includes a non-transitory computer readable medium storing instructions that, when executed by at least one processing circuit, cause the at least one processing circuit, or another circuit under control of the at least one processing circuit: to radiate at least one first transmit beam;”; a computer comprises non-transitory computer readable medium).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s non-transitory computer readable medium have been combined with Baheti’s simpler radar with a processor  (see paragraphs 0005-0009). The two computers and processors merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Baheti, as modified by Santra and Driscoll, teaches the non-transitory, computer-readable medium of claim 15.
Baheti further teaches wherein the set of modes comprises at least two modes that differ based on at least one of an antenna configuration for selecting active antenna elements and  (Baheti, paragraph 0030, 0032,  0045, 0062 & 0081, “[0030] During step 202, human 110 approaches car 101. … In other embodiments, the proximity of human 110 is detected using millimeter-wave radar 102. [0032] During step 206, while human 110 is touching, e.g., the handle of car 101, millimeter-wave radar 102 transmits a plurality of radiation pulses 106, such as chirps ( e.g., linear chirps), through the handle of car 101 and towards a finger in contact with the handle to capture fingerprint 112.  [0045] For example, during step 210, an additional millimeter-wave radar (not shown in FIG. 1) may be disposed in car 101. [0062] Some embodiments may include more than two transmitting antennas and/or more than two receiving antennas. Using more than two transmitting antennas and/or more than two receiving antennas advantageously allows for increase accuracy when performing space detection. As another example, if transmitter beamforming is applied in combination with receiver beamforming, the cross-range image formation may improve. [0081] In step 726, a MVDR algorithm is applied to the range and Doppler data as follows using the above derived covariance matrix:”; that a first radar 102 has at least two modes: one for detection and the second for fingerprint identification; that an additional mmWave radar can detect faces; that beamforming can improve the accuracy of the received signals; that the received beams are stored and analyzed using weights for the receiving antenna array).
Driscoll teaches beamforming weights, or a radar timing configuration for determining a rate of obtaining the radar measurements. (Driscoll, figure 3A, paragraph 0054, “[0054] In an embodiment, nested loops of beam lists 330a, 330b, 330c, 330d are used. Each list 330a, 330b, 330c, 330d contains a sequence of beams, where each beam can have one or more different characteristics such as power, phase, width, direction, and beam-steering pattern. Lists 330a, 330b, 330c, 330d can be nested using connections.”; that beam forming can steer a beam towards any desired azimuth or any field of regard within a radar’s total field of view by adjusting power, phase, width, or other beam-steering techniques).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009). Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more complex beamforming description with the simpler description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, Baheti, as modified by Santra and Driscoll, teaches the non-transitory, computer-readable medium of claim 16.
Driscoll further teaches wherein the at least two modes operate concurrently through interleaved transmission bursts of the radar transceiver. (Driscoll, paragraph 0055, “[0055] When two or more beam lists are linked together, as is shown for List 1 330a and List 2 330b, upon completing List 1 330a (e.g. radiating a beam according to Beam 4a), List 2 330b is commenced. Upon completion of List 2 330b, (e.g. radiating a beam according to Beam 4b ), List 1 30b is recommenced.”; that the programmed beams can operate in a sequentially looped manner, or an interleaved manner).
In view of the teachings of Driscoll it would have been obvious for a person of ordinary skill in the art to apply the teachings of Baheti at the time the application was filed in order to describe how a radar can cover a field of regard in a dynamic way.  Driscoll’s dynamic beamforming, and Driscoll’s dynamic fields of regard have been substituted for Baheti’s simpler “beamforming” description (see paragraphs 0005-0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648